Citation Nr: 1004303	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  03-02 429	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to a compensable disability rating for service-
connected left-sided salpingectomy with associated pelvic 
laparotomy, lysis of adhesions, and partial removal of 
ovary.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
At Law



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 
1976.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In an October 2004 decision, the Board relevantly 
denied a compensable disability rating for service-connected 
salpingectomy with associated pelvic laparotomy and lysis of 
adhesions and partial removal of ovary.  

The Veteran appealed the Board's October 2004 decision to 
the United States Court of Appeals for Veterans Claims 
(Court) and in an Order dated in January 2006, the Court 
ordered that the motion for remand be granted and remanded 
the part of the Board's decision denying a compensable 
evaluation for service-connected salpingectomy with 
associated pelvic laparotomy and lysis of adhesions and 
partial removal of ovary for proceedings consistent with the 
Joint Motion for Remand (Joint Motion) filed in this case.  
Although not specifically addressed therein, the Court Order 
necessarily vacated the Board's October 2004 decision with 
respect to this issue adjudicated therein.

In April 2007 the Board remanded the case for further 
development consistent with the Court's remand.  The 
requested development has been completed and the case has 
been returned to the Board for further appellate action.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The December 2004 joint motion for remand, in addition to 
indicating that VA failed to assist the Veteran in obtaining 
private treatment records and providing a contemporaneous VA 
examination, also found that VA did not liberally construe 
the Veteran's claim.  The joint motion indicates that she 
had filed a claim for an increased disability rating for a 
gynecological condition and that her medical records reveal 
she has associated abdominal adhesions and a retroverted 
uterus.  The joint motion specifically instructed the Board 
to consider whether the Veteran is entitled to compensation 
for these conditions, and if so, whether other Diagnostic 
Codes, including Diagnostic Code 7615, regarding ovary 
disease, injury or adhesions, Diagnostic Code 7622, 
regarding displacement of the uterus, should be considered 
in rating the Veteran's service-connected gynecological 
disability.  Although the Board regrets that it did not note 
this specific argument at the time of the initial remand, 
another remand is unfortunately required in this case, as 
service connection has, as yet, not been granted for the 
Veteran's diagnosed retroverted uterus, or any other 
gynecological condition, other than that listed on the title 
page.  Accordingly, the Veteran's claim for service 
connection for a gynecological condition, other than the 
left-sided salpingectomy with associated pelvic laparotomy 
and lysis of adhesions with partial removal of ovary, to 
include a retroverted uterus, should be developed and 
adjudicated by the agency of original jurisdiction in the 
first instance.  

The Board further notes that a decision on the claim for 
service connection for a gynecological condition, other than 
the left-sided salpingectomy with associated pelvic 
laparotomy and lysis of adhesions with partial removal of 
ovary, to include a retroverted uterus, could change the 
outcome of the Veteran's claim for a compensable disability 
rating for her service-connected left-sided salpingectomy 
with associated pelvic laparotomy and lysis of adhesions 
with partial removal of ovary.  As such, the service 
connection claim is inextricably intertwined with the 
increased disability claim currently on appeal.  For this 
reason, the issue of service connection must be resolved 
prior to resolution of the increased rating issue.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other should not be subject to 
piecemeal decision-making or appellate litigation).  
Accordingly, a remand is required for the RO to adjudicate 
the inextricably intertwined issue.

Accordingly, the case is REMANDED for the following action:

1.  The RO should develop and adjudicate 
the issue of entitlement to service 
connection for a gynecological condition, 
other than the left-sided salpingectomy, 
to include a retroverted uterus, in the 
first instance.  If the benefit sought is 
not granted, the Veteran and her 
representative should be furnished a 
reasonable opportunity to respond.

2.  Thereafter, the RO should also 
readjudicate the issue of entitlement to a 
compensable disability rating for service-
connected left-sided salpingectomy with 
associated pelvic laparotomy and lysis of 
adhesions and partial removal of ovary.  
If the issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the Veteran and her 
representative.  After the Veteran and her 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



